UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08606 Deutsche Target Date Series (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices)(Zip code) John Millette Secretary One Beacon Street Boston, MA02108-3106 (Name and address of agent for service) Registrant's telephone number, including area code:617-295-1000 Date of fiscal year end:08/31 Date of reporting period:7/1/14-6/30/15 ***** FORM N-Px REPORT ***** ICA File Number: 811-08606 Reporting Period: 07/01/2014 - 06/30/2015 Deutsche Target Date Series ADeutsche LifeCompass Retirement Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. BDeutsche LifeCompass 2020 Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. CDeutsche LifeCompass 2015 Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. DDeutsche LifeCompass 2030 Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. EDeutsche LifeCompass 2040 Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. END NPX REPORT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Deutsche Target Date Series By (Signature and Title) /s/Brian E. Binder Brian E. Binder, Chief Executive Officer and President Date8/14/15
